Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions    
1.	Applicant's election with traverse of election claim 13-23 is acknowledged.  The traversal is on the ground(s) that claim 1-12 are generic species of claim 13-23.
	The examiner found that the cited section contain mutually exclusive characteristics: 
Claim 1 related to sensor configuration based on shape of object CPC GO6Q 20/341. 
Claim 13 related to Robot sensor configuration CPC GO6K 9/6262
The applicant appears had not provided the evidence why CPC GO6Q 20/341 (claim 1) is a generic species of CPC GO6K 9/6262 (claim 13). 
Claims 1 related to sensor configuration based on shape of object while claim 13 related to Robot sensor configuration, appears sensor configuration based on shape of object (claim 1) is not the generic species of Robot sensor configuration (claim 13), they have mutual exclusive character and required different field of search (see CPC definition).
Because these inventions are distinct for the reasons given above, restriction for examination purposes as indicated is proper.
The requirement is still deemed proper and is therefore made FINAL. (see MPEP 821.01)

Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Deng (US 2016/0346932 A1) describes an automatic calibration method for a robot system, comprising: calibrating a sensor and a sensor coordinate system of the sensor with respect to a world coordinate system; controlling a robot under the guidance of the sensor to move a point of a tool mounted on the robot to reach a same first target point with a first plurality of different poses, the point of the tool in a tool coordinate system; calculating a first transformation matrix tcpTt of the tool coordinate system with respect to a tool center point coordinate system based on pose data of the robot at the first target point; controlling the robot under the guidance of the sensor to move the point of the tool to reach a same second target point with a second plurality of different poses; calculating a second transformation matrix tcpTt of the tool coordinate system with respect to a tool center point coordinate system based on pose data of the robot at the second target point; and determining whether an error between the first transformation matrix tcpTt and the second transformation matrix tcpTt is within an allowable range, returning to the calibrating step if the error is not within the 

	Red (US 4831549 A) describes a method for improving orientation and/or location accuracy of a programmable robot with respect to an operation to be performed on a target object, said method comprising the steps of:
(a) preparing a routine which provides drive commands to the robot for moving an attached sensing means to an approximate position of a desired feature on the target object;
(b) calibrating a sensory reference frame which defines a relative position for the sensing means with respect to the robot;
(c) activating the routine such that the robot sensing means detects the feature and produces sensory data regarding feature position;
(d) develop a transformation matrix which relates position of the feature to the sensory reference frame;
(e) determine a sensory frame pose for the robot based on the matrix of step "d", sensory reference frame position and geometry of the feature;
(f) determine a set of joint coordinates for the robot corresponding to the sensor frame pose;
(g) identifying control points along a path of operation representing regions of movement limitation for the robot;

(i) activating the modified routine to perform the operation.
 A method for improving orientation and/or location accuracy of a programmable robot with respect to a target, said method comprising the steps of:
(a) calibrating the position of a terminal control frame of a robot end-effector which is coupled to a robot distal link having a robot distal frame to define their relative position and orientation;
(b) identifying a plurality of separated reference positions external from the robot;
(c) developing identification data defining geometries and spatial data of the separated reference positions relative to the target;
(d) storing the identification data for each respective reference position within a data processing unit for recall and comparison by the robot upon later excursion to a location near such reference position;
(e) moving the robot end-effector to a first location near one of the reference positions, referred to herein as the calibration position, wherein a sensor coupled to the robot detects the presence of the calibration position;
(f) comparing the detected calibration position with the originally stored information data relating to that position;
(g) developing a rigid body error correction based on position differences detected in the previous comparison step, said correction to be used with respect to later moves of the robot relative to the calibration position;
(h) storing the rigid body error correction within the data processing unit;


Gan (US 2003/0200042 A1) describes In a robotic workcell having a robot, a sample workpiece, a calibration station and a tooling system, a method for off-line relative calibration comprising the steps of: determining the tool center point of the robot; creating a relative reference between the robot and the sample workpiece; making relative measurements of the sample workpiece to calculate calibration parameters; calculating a work-object coordinate compensation matrix; and calibrating the tooling system.

Gan (US 6812665 B2) describes In a robotic workcell having a robot, a sample workpiece, a calibration station and a tooling system, a method for off-line relative calibration comprising the steps of:
determining the tool center point of the robot; creating a relative reference between the robot and the sample workpiece; making relative measurements of the sample workpiece to calculate calibration parameters; calculating a work-object coordinate compensation matrix; and calibrating the tooling system, wherein calibrating the tooling system comprises moving the robot to a first contact point between the robot and the tooling system; recording the force 

Szonyi (US 4642781 A) describes A system for automatically compensating for positioning errors of a robot gripper in all degrees of freedom in a robot or like system, characterized by the steps of: grasping a measuring device at a predetermined reference point with the robot gripper so that a predetermined gripper reference point aligns with said predetermined measuring device reference point; moving said measuring device held by the robot gripper in response to a command representative of a predetermined nominal position within a measuring fixture known to the robot controller; determining, by actual measurement by means of a plurality of pair of sensors the difference between sensor values of a first pair of sensors and using this difference between sensor values of a first pair of sensors for moving the robot gripper in order to compensate for an error in an associated first angular coordinate direction; thereby reducing the difference between sensor values of the first pair of sensors until the sensor values are equal; successively repeating the determining step using each difference between sensor values of successive pairs of sensors in order to compensate for errors in respective associated angular coordinate directions, thereby reducing the difference between sensor values of successive 
using the difference value obtained by said comparing step for moving the robot gripper in order to compensate for an error in an associated first orthogonal coordinate direction, successively repeating said comparing and said using steps using each equal sensor values of successive pairs of sensors in order to compensate for errors in respective associated orthogonal coordinate directions.

Kesil (US 9505128 B1) describes a method of teaching a robotic station for handling and processing objects, the robotic station comprising a central processing unit that stores data for controlling a sequence of operations in each object processing cycle to be performed by the robotic station, a plurality of changeable object handling and transporting tools, a robot arm having a plurality of axes of rotation and a couple for attaching and disconnecting and removing the changeable object handling and transporting tools, a plurality of fixed object processing units, a plurality of fixed places for storing the objects, a plurality of places for storing the changeable object handling and transporting tools, at least one of said changeable object handling and transporting tools comprising a tactile sensor, the method comprising the steps of: (a) providing the robotic station with a fixed auxiliary coordinate system that is stored in the central processing unit and that unequivocally defines the coordinates of the fixed object processing units, a plurality of the changeable object handling and transporting .

Allowable Subject Matter
3.	Claims 13-23 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claim 13 contains allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 13:
The primary reason for the allowance of claim 13 is the inclusion of a calibrating system adapted to be connected to a robot, the calibrating system comprising: a comparison module, adapted to compare the first object actual coordinate with a first object predetermined coordinate to obtain a first object coordinate error;
a correction module, adapted to correct the first object coordinate error; and
a control module, adapted to control the robot to drive one of the first object and a second object to perform an operation on the other of the first object and the second object. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 14-23 are allowed due to their dependency on claim 13.


Conclusion
5.	This application is in condition for allowance except for the presence of claim 1-12 directed to an invention non-elected with traverse in the reply filed on 11/26/2021. Applicant is given TWO MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144 ). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue. The prosecution of this case is closed except for consideration of the above matter. (See MPEP 821.01)
Contact information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
December 2, 2021